Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  130562                                                                                               Michael F. Cavanagh
  & (19)                                                                                               Elizabeth A. Weaver
  (20)                                                                                                        Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  FRANKLIN CLAYTON,
           Plaintiff-Appellant,
  v                                                                 SC: 130562
                                                                    COA: 267124
  MICHIGAN DEPARTMENT
  OF CORRECTIONS,
           Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the April 27, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court. The miscellaneous motion
  and the motion to appoint counsel are DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2006                   _________________________________________
           l1120                                                               Clerk